DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 8/31/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, as required by 1.98(a)(3)(ii), it fails to provide:
 (ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

     It has been placed in the application file, but the information referred to therein has been considered only in part as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Applicant’s election without traverse of claims 42-52 including newly added claims 62-68 in the reply filed on 9/01/21 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 42-54 and 62-68 are objected to because of the following informalities: Claim 42, line 3, please spell out “OFDM” as recited in the claim. 
As per claim 46, there is no connection (interrelation) between the steps of “determining” and “generating”.
As per claim 49, see claim 42.
As per claim 54, see claim 46.
As per claim 62, see claim 42.
 Any claim whose base claim is objected is likewise objected. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-54 and 62-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 49, line 5, “the three transmit antennas” lacks of proper antecedent basis.
Claim 49, line 15, “the received signals” lack of proper antecedent basis.
Claim 62, per line 1 is directed to a processor. However, the body of the claim does not recite any structure to form the processor. The body of the claim only includes functional limitations. In other words it states what function of the processor is without defining what performs the function. Therefore, the claim is vague and indefinite because the boundaries of the claim scope are unclear.
 Claims 50-54 and 61-68 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45-51, 54, 62-65 and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakami et al US20200244416 in view of  Lee et al US20060146867.
As per claim 42 Murakami et al discloses a method and apparatus of receiving signals  transmitted by three antennas (see at least abstract,  and figs. 5/32) comprising: receiving, from each of the three antennas, a respective sequence of 
 As per claim 45, fig. 5 shows two antennas (501 and 513) to receive the sequences.
As per claim 46,  the method further comprises determining channel information derived from pilot symbols and generating channel estimates based on the respective sequence of OFDM symbols (see at least fig. 5, output of the estimating units).

As per claim 48, the method is part of a basestation see at least para. [0478] and para. [0479].
 As per claim 49, see rejection of claim 42. In addition, see at least at least fig. 5/24/32 that shows each antenna set and processing hardware.
 As per claim 50 see claim 45.
As per claim 51, at least fig. 5 shows a processing hardware implemented as signal processing chip (525 and 528 and 532).
 As per claim 54, see claim 46.
As per claim 62, see claim 49.
 As per claim 63 the processor is communicatively coupled to the tree transmit antennas through space and the two received antenna see at least abstract and fig. 5.
As per claim 64, see claim 45.
 As per claim 65, see claim 51.
As per claim 68, see claim 46.
Allowable Subject Matter

Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 52-53 and 66-67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633